Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see claim amendments, filed 7/7/2022, with respect to 35 USC 112b have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 
Regarding the prior art rejection, Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
The applicant contends 
Adsumilli is directed to associating audio with three-dimensional objects in videos. In Adsumilli, the audio sources may produce sound, which is detected by each of the directional microphones and recorded by the audio recording devices. Each audio source in the tracking region may be recorded by every microphone. The audio store may store one or more audio signals that were recorded simultaneously. Each stored audio signal of a set of K stored audio signals may have been recorded by a distinct audio recording device. The audio source module may access the K audio signals in the audio store as input. The audio source module may estimate the number of audio sources based on the K audio signals. The audio source module also may estimate a position for each audio source. The audio source module may include the audio source separation module, which performs source separation on the K audio signals in the audio store. 
Osako is directed to an information processing apparatus, an information processing method, and a recording medium. At paragraph [0013], Osaka mentions that a sound source separation section determines whether or not a calculated error is smaller than a specified value, namely a threshold value. If the calculated error is not smaller, the input vector can be updated. Otherwise, a separated signal can be calculated based on an intermediate separated signal and an observation signal. 
The Office Action acknowledged that Adsumilli does not disclose, "the rendering being performed differently dependent on whether or not individual audio signals from each of the one or more sound sources can be successfully separated from the first composite signal." Nevertheless, the Office Action took the position that any error necessarily impacted the rendering, and thus concluded that such features are obvious. 
The Office Action admitted that Adsumilli fails to disclose or suggest, "wherein successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation and by determining whether the measure of success meets a predetermined success threshold." The Office Action cited Osako to cure Adsumilli's deficiencies. 
	Osako discloses calculating a separation error and comparing this error to a
threshold. However, this calculation and comparison is done as an internal step of a separation process to control whether a recursive part of the process is complete: namely whether the process has been sufficiently successful for the next step of the process to commence (the generation of the separated signals) or whether further recursions are needed.
	Osaka does not disclose or suggest that the error value is retained and output with the separated signals as a measure of how well separated they are. Instead the calculation is entirely internal to the separation process. Furthermore, the error calculated in Osako is not specific to an individual audio signal from one of the sources, instead the error is a
measure of how closely the combination of all the separated audio signals from the various
sources match the input signal from which they were separated.
	In contrast to Osaka’s approach, claim 3 requires a measure of success to be
calculated “for each individual audio signal,” and thus one for each of the sources, with a corresponding determination of whether this meets a predetermined threshold. Osako doesn’t describe generating an individual error for each signal or source and therefore also doesn't describe comparing such an error to a predetermined threshold. For example, Osako states (paragraph [0112]): “the error calculation unit 124 calculates an error between an observation signal and a signal obtained by combining a plurality of intermediate separated signals (step $112). For example, the error calculation unit 124 calculates a square error between an observation signal of the time-frequency domain and a sum of the plurality of intermediate separated signals.” Thus, the calculation of Osako is not “for each individual audio signal as recited in claim 1.

The examiner disagrees. The recited claimed language states “successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation and by determining whether the measure of success meets a predetermined success threshold”. Such limitation does not require retention of the error value or success nor does the limitation recite language indicating an error value or measure of success is specific for each and every individual audio signal. The recited claimed language also fails to recite language indicating what calculations are performed nor how the calculation is performed. The limitations also fail to recite whether individual measurements of success, specific for each individual audio signal, as indicated in the applicant’s remarks, is compared to a threshold. Furthermore, the recited limitation “for each individual audio signal” is not referenced to the previous limitation of “individual audio signals from each of the one or more sound sources”. 
As a result, the claimed language is broad and generally recites a measurement of success. This measurement is determined by calculating, for each individual audio signal, a measure of success for the separation. The measure of success is compared to a threshold to determine whether there is a successful separation. Such is the broadest reasonable interpretation of the claimed language in light of the specification, without reading the specification into the claim. As indicated in the previous office action, Adsumilli et al discloses calculating, for each individual audio signal, a measure of success for the separation (Col. 10, line 50-Col. 11, line 15 discloses calculation of error minimization for each of the audio signals, wherein the calculation of error minimization is considered a measurement of success.). Specifically, Adsumilli et al discloses “The audio source separation module 232 may determine an estimated signal gain … and estimated delay … for the ith input audio signal and the nth source signal for all …. These determinations may be based on comparisons between each estimated source signal to each input signal.” The highlighted portion indicates a measurement of success calculated for each of the individual signals by calculating a comparison between each estimated source signal and input signal. Adsumilli et al further discloses “For example, the audio source separation module 232 may determine the estimated signal gains and estimated delays for the estimated source signals to minimize an error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals.” The highlighted portion indicates the comparison between each estimated source signal to each input signal includes determination of minimization of an error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals. 
As indicated in the office action, Adsumilli et al fails to disclose whether or not each error minimization meets a predetermined success threshold. Osaka discloses calculating a measurement of success by calculating an error between an observation signal and a signal obtained by combining a plurality of intermediate separated signals (paragraph 112). Such error is compared to a threshold as per paragraph 113. As indicated in the office action, it would be obvious to one skilled in the art before the effective filing date of the application to modify Adsumilli et al’s error metric by comparing such error metric or measurement of success to a threshold as disclosed by Osako et al so to ensure the quality of the separation, hence improving further processing on the individual audio signals.
Accordingly, the combination of Adsumilli and Osako fails to disclose or suggest at least “wherein successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation and by determining whether the measure of success meets a predetermined success threshold,” as recited in claim 1, and similarly recited in independent claims 14 and 15, each having its own unique scope.

The examiner disagrees. Such limitation is addressed in the rebuttal above. Please see the rebuttal above.
Furthermore, since neither Adsumilli nor Osako considers the problem of how to adapt rendering to mask the limitations of poorly-separated signals, without improper hindsight based on the present application, a person of ordinary skill in the art would not have a teaching, motivation, or suggestion to modify Adsumilli to arrive at the invention recited in independent claims 1, 14, and 15, even if comparing a signal-specific measure
of separation success to a threshold were performed.

The examiner disagrees. The recited limitation does not recite language directed towards salutation to a problem of “how to adapt rendering to mask the limitations of poorly-separated signals” as indicated in the applicant’s remark. As a result, such problem is not considered. Motivation and teachings of Adsumilli in view of Osako is found in the office action below and rebuttal above. Please see the rebuttal above and office action below.
Dependent claims 2 and 4-13 depend from and further limit claim 1. Thus, withdrawal of the rejection of claims 2 and 4-13 is respectfully requested in view of the dependency and further limitations of the claims. 
Thus, for the reasons set forth above, it is respectfully submitted that all of claims 1, 2, and 4-15 recite subject matter that is neither disclosed nor suggested in the prior art. 
Page 15 of 16 	It is, therefore, respectfully requested that all of claims 1, 2, and 4-15 be allowed and that this application be passed to issuance. 

The examiner disagrees. Such claims are dependent on respective independent claims. Please see the rebuttal above for respective independent claims and office action below.
	Due to the rebuttal above, the previous office action stands as stated. A copy is found below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al (US Patent No.: 10045120) in view of Osako et al (US Publication No.: 20190198036).
Claim 1, Adsumilli et al discloses
	at least one processor (Col. 22, lines 50-67, Col. 23, lines 1-11, Fig. 7, label system controller 720); and 
	at least one memory including computer program code (Col. 22, lines 50-67, Col. 23, lines 1-11, Fig. 7, label 730);
	the at least one memory and the computer program code configured to, with the at least one processor (Fig. 7), cause the apparatus at least to perform (Fig. 1b,2,3,5,6): 
receiving, from a first spatial audio capture apparatus (Fig. 1b, 110, Fig. 2, 232), a first composite audio signal comprising components derived from one or more sound sources in a capture space (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);
	identifying a position of a user device (Fig. 1b, 160, Col. 5, 30-40 discloses “Each audio source 160 may be any object or entity which produces sound. For example, an audio source 160 might be a musician playing an instrument, a vehicle with a running motor, or a politician giving a speech.”) in relation to the first spatial audio capture apparatus (Col. 8, 53-67 discloses “The audio source module 230 also may estimate a position for each audio source 160. … The set of estimated audio source positions … may be absolute positions or relative positions (e.g., relative to an audio recording device 110 or another audio source 160).” This indicates the position of 160 (user device) is relative to recording device 110, such as a camera (Col. 3, 35-40).); and
responsive to the position of the user device corresponding to a first area associated with the position of the first spatial audio capture apparatus (Fig. 1b, 130 indicates the first area, wherein the position of the user device corresponds to 130. Col. 5, 30-40, Col. 8, 53-67 discloses estimating the position of the audio source 160 (user device) is relative to position of 110 (first spatial audio capture apparatus that records the audio signals). Col. 3, 40-67 disclose determining the positions of the audio recording devices based on signals transmitted between 110s as shown in Fig. 1b.), to render audio representing the one or more sound sources to the user device (Fig. 2 shows the spatial audio scene module outputs spatial audio scene, which includes performing audio source separation (232), audio source position estimation (234) and tracking module to track the position of audio-visual objects such as drummer, a singer, a guitarist (Col. 16, lines 8-11) and associated audio. Such spatial audio scene and estimated audio source signals from the source separation module 232 (Col. 18, 1-11) is used to synthesize or render audio signal. (Fig. 5, 530) Col. 19, 55-56 discloses the synthesized audio may be played to a user. Col. 5, 30-40 discloses 160 as a musician playing an instrument, a vehicle with a running motor or politician giving a speech. Such indicates that by playing the synthesized audio to a user, such includes 160, a user with a device such as a musician playing an instrument or a vehicle with running motor. 
It would be obvious to one skilled in the art before the effective filing date of the application for the synthesized audio to be played by the apparatus of Fig. 5 to the user device 160 since 160 includes a user using a device.), the rendering being performed differently dependent on whether or not individual audio signals from each of the one or more sound sources can be successfully separated from the first composite signal (Col. 18, 1-13 discloses “The audio source signals may have been estimated by the source separation module 232 of the spatial audio scene module 200. Each audio source signal may be stored in association with an estimated position in the audio source position store 510.”   Col. 10, lines 40-67 discloses a manner in which to calculate the gain and delay of each audio signal. “The audio source separation module 232 may also determine an estimated signal gain and estimated delay for the component of each input signal corresponding to each estimated source signal. … These determinations may be based on comparisons between each estimated source signal to each input signal. For example, the audio source separation module 232 may determine the estimated signal gains and estimated delays for the estimated source signals to minimize error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals.” The minimization of the error affects the separation of the individual audio signals, hence effects the calculation of estimated delay and gain for each audio source signal (Col. 18, 13-35) used to synthesize the audio. Depending on the generation of the spatial audio scene and separation source with error minimization, the rendering of the audio is different according to such parameters.)
Adsumilli et al discloses the memory and computer program code (Col. 22, lines 50-67, Col. 23, lines 1-11), with the at least one processor (Col. 22, lines 50-67, Col. 23, lines 1-11) are configured such that successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation (Col. 10, 50-Col. 11, 15 discloses calculation of error minimization for the each of the audio signals, wherein the calculation of error minimization is considered a measurement of success.) 
	Adsumilli et al fails to disclose determining whether or not such error minimization meets a predetermined success threshold. 
Osako et al discloses source separation generation unit that calculates the error between an observation signal and a signal obtained by combining a plurality of intermediate separated signals, calculating he square error and comparing such error with a threshold or specific value to output the separation signal. (Paragraphs 111-115) It would be obvious to one skilled in the art before the effective filing date of the application to modify Adsumilli et al by comparing the error for minimizing error for source separation to a threshold as disclosed by Osako et al so to ensure the quality of the separation, hence improving further processing on the individual audio signals. 
Claim 2, Adsumilli et al discloses the rendering audio is configured such that rendering is performed differently dependent on whether or not individual audio signals from all sound sources within a predetermined range of the first spatial audio capture apparatus, associated with the identified first area (Fig. 1b, 130 indicates the identified first area, wherein the individual audio signals generated by the source separation module is within this identified area. Fig. 1b, 130 shows the audio source is within a predetermined range from 110.), can be successfully separated from its composite audio signal (Col. 18, 1-13, 13-35, Col. 10, lines 40-67 discloses the rendering is performed based on gain and delay of each audio signal, wherein such audio signal is generated from separation source module 232. The separation is performed with consideration of minimization of error. The minimization of the error affects the separation of the individual audio signals, hence effects the calculation of estimated delay and gain for each audio source signal (Col. 18, 13-35) used to synthesize the audio. Depending on the generation of the spatial audio scene and separation source with error minimization, the rendering of the audio is different according to such parameters.).
	Claim 14, Adsumilli et al discloses
	receiving, from a first spatial audio capture apparatus (Fig. 1b, 110, Fig. 2, 232), a first composite audio signal comprising components derived from one or more sound sources in a capture space (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);
	receiving individual audio signals derived from each of the one or more sound sources (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);
	identifying a position of a user device (Fig. 1b, 160, Col. 5, 30-40 discloses “Each audio source 160 may be any object or entity which produces sound. For example, an audio source 160 might be a musician playing an instrument, a vehicle with a running motor, or a politician giving a speech.”) in relation to the first spatial audio capture apparatus (Col. 8, 53-67 discloses “The audio source module 230 also may estimate a position for each audio source 160. … The set of estimated audio source positions … may be absolute positions or relative positions (e.g., relative to an audio recording device 110 or another audio source 160).” This indicates the position of 160 (user device) is relative to recording device 110, such as a camera (Col. 3, 35-40).); and
responsive to the position of the user device corresponding to a first area associated with the position of the first spatial audio capture apparatus (Fig. 1b, 130 indicates the first area, wherein the position of the user device corresponds to 130. Col. 5, 30-40, Col. 8, 53-67 discloses estimating the position of the audio source 160 (user device) is relative to position of 110 (first spatial audio capture apparatus that records the audio signals). Col. 3, 40-67 disclose determining the positions of the audio recording devices based on signals transmitted between 110s as shown in Fig. 1b.), rendering audio representing the one or more sound sources to the user device (Fig. 2 shows the spatial audio scene module outputs spatial audio scene, which includes performing audio source separation (232), audio source position estimation (234) and tracking module to track the position of audio-visual objects such as drummer, a singer, a guitarist (Col. 16, lines 8-11) and associated audio. Such spatial audio scene and estimated audio source signals from the source separation module 232 (Col. 18, 1-11) is used to synthesize or render audio signal. (Fig. 5, 530) Col. 19, 55-56 discloses the synthesized audio may be played to a user. Col. 5, 30-40 discloses 160 as a musician playing an instrument, a vehicle with a running motor or politician giving a speech. Such indicates that by playing the synthesized audio to a user, such includes 160, a user with a device such as a musician playing an instrument or a vehicle with running motor. 
It would be obvious to one skilled in the art before the effective filing date of the application for the synthesized audio to be played by the apparatus of Fig. 5 to the user device 160 since 160 includes a user using a device.), the rendering being performed differently dependent on whether or not individual audio signals from each of the one or more sound sources can be successfully separated from the first composite signal (Col. 18, 1-13 discloses “The audio source signals may have been estimated by the source separation module 232 of the spatial audio scene module 200. Each audio source signal may be stored in association with an estimated position in the audio source position store 510.”   Col. 10, lines 40-67 discloses a manner in which to calculate the gain and delay of each audio signal. “The audio source separation module 232 may also determine an estimated signal gain and estimated delay for the component of each input signal corresponding to each estimated source signal. … These determinations may be based on comparisons between each estimated source signal to each input signal. For example, the audio source separation module 232 may determine the estimated signal gains and estimated delays for the estimated source signals to minimize error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals.” The minimization of the error affects the separation of the individual audio signals, hence effects the calculation of estimated delay and gain for each audio source signal (Col. 18, 13-35) used to synthesize the audio. Depending on the generation of the spatial audio scene and separation source with error minimization, the rendering of the audio is different according to such parameters.)
Adsumilli et al discloses the memory and computer program code (Col. 22, lines 50-67, Col. 23, lines 1-11), with the at least one processor (Col. 22, lines 50-67, Col. 23, lines 1-11) are configured such that successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation (Col. 10, 50-Col. 11, 15 discloses calculation of error minimization for the each of the audio signals, wherein the calculation of error minimization is considered a measurement of success.) 
	Adsumilli et al fails to disclose determining whether or not such error minimization meets a predetermined success threshold. 
Osako et al discloses source separation generation unit that calculates the error between an observation signal and a signal obtained by combining a plurality of intermediate separated signals, calculating he square error and comparing such error with a threshold or specific value to output the separation signal. (Paragraphs 111-115) It would be obvious to one skilled in the art before the effective filing date of the application to modify Adsumilli et al by comparing the error for minimizing error for source separation to a threshold as disclosed by Osako et al so to ensure the quality of the separation, hence improving further processing on the individual audio signals. 
	Claim 15, Adsumilli et al disclose computer readable instructions which, when executed by computing apparatus, cause the computing apparatus to perform (Col. 16, 41-50, Col. 19, 25-34, Col. 22, 50-67, Col. 23, 1-11 discloses instructions executed by one or more processors to perform the modules of Fig. 2,5.):
receiving, from a first spatial audio capture apparatus (Fig. 1b, 110, Fig. 2, 232), a first composite audio signal comprising components derived from one or more sound sources in a capture space (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);
	receiving individual audio signals derived from each of the one or more sound sources (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);
	identifying a position of a user device (Fig. 1b, 160, Col. 5, 30-40 discloses “Each audio source 160 may be any object or entity which produces sound. For example, an audio source 160 might be a musician playing an instrument, a vehicle with a running motor, or a politician giving a speech.”) in relation to the first spatial audio capture apparatus (Col. 8, 53-67 discloses “The audio source module 230 also may estimate a position for each audio source 160. … The set of estimated audio source positions … may be absolute positions or relative positions (e.g., relative to an audio recording device 110 or another audio source 160).” This indicates the position of 160 (user device) is relative to recording device 110, such as a camera (Col. 3, 35-40).); and
responsive to the position of the user device corresponding to a first area associated with the position of the first spatial audio capture apparatus (Fig. 1b, 130 indicates the first area, wherein the position of the user device corresponds to 130. Col. 5, 30-40, Col. 8, 53-67 discloses estimating the position of the audio source 160 (user device) is relative to position of 110 (first spatial audio capture apparatus that records the audio signals). Col. 3, 40-67 disclose determining the positions of the audio recording devices based on signals transmitted between 110s as shown in Fig. 1b.), rendering audio representing the one or more sound sources to the user device (Fig. 2 shows the spatial audio scene module outputs spatial audio scene, which includes performing audio source separation (232), audio source position estimation (234) and tracking module to track the position of audio-visual objects such as drummer, a singer, a guitarist (Col. 16, lines 8-11) and associated audio. Such spatial audio scene and estimated audio source signals from the source separation module 232 (Col. 18, 1-11) is used to synthesize or render audio signal. (Fig. 5, 530) Col. 19, 55-56 discloses the synthesized audio may be played to a user. Col. 5, 30-40 discloses 160 as a musician playing an instrument, a vehicle with a running motor or politician giving a speech. Such indicates that by playing the synthesized audio to a user, such includes 160, a user with a device such as a musician playing an instrument or a vehicle with running motor. 
It would be obvious to one skilled in the art before the effective filing date of the application for the synthesized audio to be played by the apparatus of Fig. 5 to the user device 160 since 160 includes a user using a device.), the rendering being performed differently dependent on whether or not individual audio signals from each of the one or more sound sources can be successfully separated from the first composite signal (Col. 18, 1-13 discloses “The audio source signals may have been estimated by the source separation module 232 of the spatial audio scene module 200. Each audio source signal may be stored in association with an estimated position in the audio source position store 510.”   Col. 10, lines 40-67 discloses a manner in which to calculate the gain and delay of each audio signal. “The audio source separation module 232 may also determine an estimated signal gain and estimated delay for the component of each input signal corresponding to each estimated source signal. … These determinations may be based on comparisons between each estimated source signal to each input signal. For example, the audio source separation module 232 may determine the estimated signal gains and estimated delays for the estimated source signals to minimize error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals.” The minimization of the error affects the separation of the individual audio signals, hence effects the calculation of estimated delay and gain for each audio source signal (Col. 18, 13-35) used to synthesize the audio. Depending on the generation of the spatial audio scene and separation source with error minimization, the rendering of the audio is different according to such parameters.)
Adsumilli et al discloses the memory and computer program code (Col. 22, lines 50-67, Col. 23, lines 1-11), with the at least one processor (Col. 22, lines 50-67, Col. 23, lines 1-11) are configured such that successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation (Col. 10, 50-Col. 11, 15 discloses calculation of error minimization for the each of the audio signals, wherein the calculation of error minimization is considered a measurement of success.) 
	Adsumilli et al fails to disclose determining whether or not such error minimization meets a predetermined success threshold. 
Osako et al discloses source separation generation unit that calculates the error between an observation signal and a signal obtained by combining a plurality of intermediate separated signals, calculating he square error and comparing such error with a threshold or specific value to output the separation signal. (Paragraphs 111-115) It would be obvious to one skilled in the art before the effective filing date of the application to modify Adsumilli et al by comparing the error for minimizing error for source separation to a threshold as disclosed by Osako et al so to ensure the quality of the separation, hence improving further processing on the individual audio signals. 

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al (US Publication No.: 20180068677) discloses audio signal segmentation or separation. For each frame, a beginning timing and an end timing is determined by comparing the pitch gain of the audio signal with a threshold. (paragraph 91,92,96) 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655